          Case 2:20-cv-01285-JP Document 10 Filed 08/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANGIE HARRIS, ADMINISTRATRIX FOR                :          CIVIL ACTION
 THE ESTATE OF AARON HARRIS                      :
                                                 :
                       v.                        :
                                                 :
 ALLSTATE VEHICLE AND PROPERTY                   :
 INSURANCE COMPANY                               :          NO. 20-1285


                                          ORDER

       AND NOW, this 4th day of August, 2020, upon consideration of Defendant Allstate

Vehicle and Property Insurance Company’s (“Allstate”) Motion to Dismiss Count II of the

Complaint (Docket No. 4), and all documents filed in connection therewith, and for the reasons

stated in the accompanying Memorandum, IT IS HEREBY ORDERED as follows:

              1. The Motion is GRANTED.

              2. Count II of the Complaint is DISMISSED without prejudice.

              3. Plaintiff’s request for leave to file an amended complaint is GRANTED.

              4. Plaintiff may file an amended complaint against Allstate on or before August

                  18, 2020, provided that she can cure the pleading deficiencies that we have

                  identified in the accompanying Memorandum.




                                                     BY THE COURT:


                                                     /s/ John R. Padova
                                                     John R. Padova, J.
